

 










 


 
RESEARCH AND COLLABORATION AGREEMENT
 
between
 
TEVA PHARMACEUTICAL INDUSTRIES LIMITED
 
and
 
COCRYSTAL DISCOVERY, INC.
 
Dated as of September 13, 2011
 

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.


 
 

--------------------------------------------------------------------------------

 
 

TABLE OF CONTENTS

 
1.
Definitions and Interpretation 
1

 
1.1.
Preamble and Annexes 
1

 
1.2.
Definitions 
1

 
1.3.
Rules of Interpretation for this Agreement 
6

2.
Joint Research Committee 
7

 
2.1.
Establishment and Membership 
7

 
2.2.
Duties 
7

 
2.3.
Meetings 
7

 
2.4.
Decision Making 
8

 
2.5.
Dismissal of JRC 
8

 
2.6.
Limitation of Powers 
8

3.
R&D Program 
8

 
3.1.
Scope and Execution of R&D Program 
8

 
3.2.
Expenditure Reports 
9

 
3.3.
Progress Reports 
9

 
3.4.
Final Trial Development Reports 
9

 
3.5.
Additional Updates 
9

 
3.6.
Accounting Audits 
10

 
3.7.
Discovery Technology; Third Party Technology 
10

 
3.8.
Compliance with Applicable Laws 
10

 
3.9.
Subcontractors 
10

4.
Investment for R&D Program Activities 
10

 
4.1.
Investment in Targets 
10

 
4.2.
Information 
13

5.
No Conflict; Competing Products 
13

 
5.1.
No Conflict 
13

 
5.2.
Competing Products 
14

 
5.3
Change of Control 
14

6.
Ownership of Intellectual Property Rights 
14

 
6.1.
Company Developed IP 
14

 
6.2.
Teva Developed IP 
15

 
6.3.
Jointly Developed IP 
15

 
6.4.
Cooperation 
15

7.
Prosecution and Maintenance of Patents 
15

8.
Representations and Warranties 
15

 
8.1.
Mutual Representations 
15

 
8.2.
Company Representations 
16

 
8.3.
Mutual Covenants 
17

 
8.4.
Obligation to Correct Inaccuracies 
17

 
8.5.
Disclaimer 
17

 
 
 

--------------------------------------------------------------------------------

 
 
9.
Term and Termination 
18

 
9.1.
Term 
18

 
9.2.
Termination 
18

 
9.3.
Rights and Obligations Upon Termination 
19

10.
Indemnification 
20

 
10.1.
Teva’s Indemnification 
20

 
10.2.
Company’s Indemnification 
21

11.
Insurance 
22

12.
Limitation of Liability 
22

13.
Confidentiality 
23

 
13.1.
No Disclosure 
23

 
13.2.
Maintaining Confidentiality 
23

 
13.3.
Exceptions 
23

 
13.4.
Disclosure Required by Law, Non-Disclosure Agreements 
24

 
13.5.
Notice of Breach 
24

 
13.6.
Remedies 
24

 
13.7.
Duration 
24

 
13.8.
Representatives Defined 
24

14.
Publication 
25

 
14.1.
Public Statements Relating to this Agreement 
25

 
14.2.
Proposed Publications 
25

15.
Independent Contractors 
25

 
15.1.
Status 
25

 
15.2.
Responsibility 
25

16.
Miscellaneous Payment and Tax Provisions 
26

17.
Assignment 
26

18.
Amendments 
26

19.
Severance 
27

20.
Entire Agreement 
27

21.
Waiver 
27

22.
Further Assurances 
27

23.
Third Parties 
27

24.
Notices 
27

25.
Governing Law and Jurisdiction 
28

26.
Force Majeure 
29

27.
Interpretation 
29

28.
Counterparts 
29

 
ANNEXES


Annex 1                      Company IP
Annex 2                      Joint Research Committee Members
Annex 3                      The R&D Program





[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.



 
--
 



 
 

--------------------------------------------------------------------------------

 



 
RESEARCH AND COLLABORATION AGREEMENT
 
THIS RESEARCH AND COLLABORATION AGREEMENT (the “Agreement”) is made and entered
into as of September 13, 2011 (“Effective Date”) by and between:
 
Teva Pharmaceutical Industries Limited, a corporation incorporated under the
laws of Israel, located at 5 Basel Street, Petach Tiqva 49131, Israel (“Teva”),
and
 
Cocrystal Discovery, Inc., a corporation incorporated under the laws of
Delaware, located at 19805 North Creek Parkway, Bothell, WA 98011 (“Company”).
 
Teva and Company may be individually referred to as a “Party” and together as
the “Parties.”
 
RECITALS
 
WHEREAS, Company is focused on the discovery and development of novel
therapeutics;
 
WHEREAS, the Parties wish to perform an R&D Program (as defined herein) to
develop therapeutics to be funded by Teva as set forth herein, which will
include certain Pre-Clinical Activities (as defined herein); and
 
WHEREAS, concurrently with the execution hereof, the Parties will enter into a
share purchase agreement for the acquisition by Teva of equity in Company (the
“Share Purchase Agreement”) and an exclusive license option agreement granting
Teva the exclusive option, but not the obligation, to be granted licenses to,
inter alia, any novel therapeutics developed during the R&D Program with respect
to particular Targets (as defined herein) (the “License Option Agreement”); and
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual representations, warranties and
covenants contained herein, and for other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
 
1.  
Definitions and Interpretation

 
1.1.  
Preamble and Annexes.  The foregoing preamble and Annexes hereto form an
integral part of this Agreement.

 
1.2.  
Definitions.  In this Agreement the terms below will bear the respective
meanings assigned to them below and other capitalized terms will bear the
respective meanings assigned to them in their parenthetical definition, unless
specifically stated otherwise:


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.


-  -


 
 

--------------------------------------------------------------------------------

 

 
1.2.1.  
“Affiliate” will mean, with respect to either Party, any person, organization or
entity directly or indirectly controlling, controlled by or under common control
with, such Party.  For purposes of this definition only, “control” of another
person, organization or entity will mean the ability, directly or indirectly, to
direct the activities of the relevant entity, and will include, without
limitation (a) ownership or direct control of fifty percent (50%) or more of the
outstanding voting stock or other ownership interest of the other organization
or entity, or (b) direct or indirect possession of the power to elect or appoint
fifty percent (50%) or more of the members of the governing body of the
organization or other entity.  Phillip Frost and Opko Health, Inc. shall not be
deemed to be Affiliates of Company.

 
1.2.2.  
“Applicable Law” will mean the applicable laws, rules, regulations, guidelines
and requirements related to the Parties and this Agreement, including those
related to the development, registration, manufacture, importation, marketing,
sale, and offer for sale of Licensed Products in the Territory, including,
without limitation, those of the FDA.

 
1.2.3.  
“Bankruptcy Code” will have the meaning ascribed to it in Section 9.2.3.

 
1.2.4.  
“Business Day” will mean any day, except that if an activity to be performed or
an event to occur falls on a Friday, Saturday, Sunday or any other day which is
recognized as a national holiday in New York, New York or Israel, then the
activity may be performed or the event may occur on the next day that is not a
Friday, Saturday, Sunday or such nationally recognized holiday.

 
1.2.5.  
“Calendar Quarter” will mean a three (3) consecutive month period ending on
March 31, June 30, September 30 or December 31.

 
1.2.6.  
“Calendar Year” will mean the twelve (12) month period beginning January 1 and
ending December 31.

 
1.2.7.  
“Change of Control” will mean the occurrence of any of the following:  (a) any
Third Party that was not, on the Effective Date, the beneficial owner, directly
or indirectly, of more than fifty percent (50%) of the voting securities of a
Party becomes (after the Effective Date) the beneficial owner, directly or
indirectly, of more than fifty percent (50%) of the voting securities of the
Party whether as a result of issuances, redemptions, repurchases or transfers of
voting equity or otherwise; provided, however that for the purposes of this
subsection (a), Phillip Frost and Opko Health, Inc. and their respective
Affiliates shall be deemed to own over fifty percent (50%) of the voting
securities of Company as of the Effective Date and accordingly, their
acquisition of any further voting securities of Company (whether as a result of
issuances, redemptions, repurchases or transfers of voting equity or otherwise)
shall not result in a Change of Control pursuant to this subsection (a); (b) a
Party is involved in a merger, reorganization, consolidation or similar
transaction (or series of transactions) with a Third Party, and the shareholders
of the Party who are the beneficial owners of at least fifty percent (50%) of
the outstanding voting securities of the Party immediately prior to such
transaction(s) are the beneficial owners of less than fifty percent (50%) of the
outstanding voting securities of the Party or the surviving or successor entity
as a result of such transaction(s); or (c) a Party sells, transfers or otherwise
disposes of all or substantially all of its assets to a Third Party.


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 

 
1.2.8.  
“Claims” will have the meaning ascribed to it in Section 10.1.1.

 
1.2.9.  
“Company” will have the meaning ascribed to it in the preamble to this
Agreement.

 
1.2.10.  
“Company Indemnitees” will have the meaning ascribed to it in Section 10.1.1.

 
1.2.11.  
“Company IP” will have the meaning set forth in the License Option Agreement.

 
1.2.12.  
 “Confidential Information” will have the meaning ascribed to it in Section
13.1.

 
1.2.13.  
“Control” will mean with respect to any Patent or other Intellectual Property,
possession of the right, whether directly or indirectly, by sole or joint
ownership, by license or sublicense, or by any other right, to grant a license,
sublicense or other right to or under such Patent or other Intellectual Property
without violating the terms of any agreement or other arrangement with any Third
Party.

 
1.2.14.  
“Discloser” will have the meaning ascribed to it in Section 13.3.1.

 
1.2.15.  
“Effective Date” will have the meaning ascribed to it in the preamble of this
Agreement.

 
1.2.16.  
“EMA” will mean the European Medicines Agency and any successor agency thereto
having substantially the same functions and authority.

 
1.2.17.  
“Executive Officers” will mean (a) in the case of Company, a senior executive
(i.e., an executive at the corporate vice president or higher level) with
appropriate decision-making authority designated by Company, or (b) in the case
of Teva, a senior executive (i.e., an executive at the corporate vice president
level or higher) with appropriate decision-making authority designated by Teva,
for example, the Chief Scientific Officer of Teva.

 
1.2.18.  
“Exercise of the License Option,” “to Exercise the License Option,” “has
Exercised the License Option,” and related variations will mean with respect to
a Target that Teva, as of a certain date, has paid or is paying Company the
Second License Payment within the time required; provided, however, that there
has not been an earlier Expiration of the License Option.

 
1.2.19.  
“Expenditure Report” will have the meaning ascribed to it in Section 3.2.

 
1.2.20.  
“Expiration of the License Option” will have the meaning set forth in the
License Option Agreement.

 
1.2.21.  
“FDA” will mean the Food and Drug Administration of the United States Department
of Health and Human Services and any successor agency thereto having
substantially the same functions and authority.

 
1.2.22.  
“Final Trial Development Report” will have the meaning ascribed to it in Section
3.4.1.


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 

 
1.2.23.  
“First Target” will mean [*].

 
1.2.24.  
“Incapacitated Party” will have the meaning ascribed to it in Section 26.1.

 
1.2.25.  
“IND” will mean an Investigational New Drug application, as described in Section
312.23 of Title 21 of the Code of Federal Regulations (21 C.F.R. § 312.23),
filed for purposes of obtaining FDA approval to conduct Phase I Clinical Trials
in accordance with the requirements of the United States Food, Drug and Cosmetic
Act of 1938, as amended, and the rules and regulations promulgated thereunder,
including all supplements and amendments thereto relating to the use of the
Licensed Product.

 
1.2.26.  
“Initial Investment” will have the meaning ascribed to it in Section 4.1.1.

 
1.2.27.  
“Intellectual Property” or “IP” will mean all intellectual property rights that
are vested or contingent, or arise in the future, including but not limited to:
(a) all inventions, materials, compounds, compositions, substances, methods,
processes, techniques, know-how, technology, data, information, discoveries and
other results of whatsoever nature, whether or not patentable, and any Patents,
copyrights, proprietary intellectual or industrial rights directly or indirectly
deriving therefrom; (b) any work of authorship, regardless of copyrightability,
all compilations, all copyrights; and (c) all trade secrets, confidential
information and proprietary processes.

 
1.2.28.  
“Joint Research Committee” and “JRC” will have the meaning ascribed to them in
Section 2.1.

 
1.2.29.  
“License Option” will have the meaning set forth in the License Option
Agreement.

 
1.2.30.  
“License Option Agreement” will have the meaning set forth in the recitals of
this Agreement.

 
1.2.31.  
“Licensed Compound” will mean a compound that inhibits the Target and that has a
substantial therapeutic effect through such inhibition, and for which Teva has
Exercised the License Option pursuant to the License Option Agreement and any
derivative, future development or variation thereof that has such inhibitory
properties, and that is comprised of, developed from, based on, or otherwise
contain or incorporate the Company IP.

 
1.2.32.  
“Licensed Field” will mean all therapeutic applications in humans of each
Licensed Compound.

 
1.2.33.  
“Licensed Product” will mean any pharmaceutical preparation in final dosage form
for use in the Licensed Field that contains, as an active therapeutic
ingredient, a Licensed Compound.

 
1.2.34.  
 “Party” and “Parties” will have the meaning ascribed to them in the preamble to
this Agreement.


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 

 
1.2.35.  
“Patents” will mean all patents and patent applications issued or pending in any
country or jurisdiction in the Territory, including provisional patent
applications, together with any extensions, reissues, substitutions, divisions,
continuations or continuations-in-part, reexaminations, revisions or renewals
thereof.

 
1.2.36.  
“Person” will mean an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

 
1.2.37.  
“Phase I Clinical Trial” will mean, as to a particular product for a particular
indication, the initial study in humans of the safety of such product for such
indication, which is prospectively designed to generate data to support
commencing a Phase II Clinical Trial (as defined in the License Option
Agreement) of such product for such indication.

 
1.2.38.  
“Pre-Clinical Activities” will mean those activities required to be undertaken
in order to file an IND with the FDA or an equivalent application to a similar
foreign regulatory agency in another jurisdiction in the Primary EU Markets or
EMA, which may include, inter alia, drug discovery and development, managing
animal studies, as well as toxicology studies.

 
1.2.39.  
“Primary EU Markets” will mean the United Kingdom, Germany, France, Italy and
Spain.

 
1.2.40.  
“Progress Report” will have the meaning ascribed to it in Section 3.3.

 
1.2.41.  
“R&D Program” will have the meaning ascribed to it in Section 3.1.

 
1.2.42.  
“Recipient” will have the meaning ascribed to it in Section 13.3.1.

 
1.2.43.  
“Representatives” will have the meaning ascribed to it in Section 13.8.

 
1.2.44.  
“Second Investment” will have the meaning ascribed to it in Section 4.1.2.

 
1.2.45.  
 “Second Target” will mean a molecular target to be agreed upon by the Parties
pursuant to Section 4.1.1(b); however, for the avoidance of doubt, it is
recognized that the target will not be a target that is the subject of active
bona-fide license, research or development negotiations between Company and a
Third Party or as to which Company has concluded a bona-fide license, research
or development relationship with a Third Party.

 
1.2.46.  
“Share Purchase Agreement” will have the meaning ascribed to it in the recitals
to this Agreement.

 
1.2.47.  
“Target” will mean the First Target, the Second Target or the Third Target, as
applicable.


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
1.2.48.  
“Term” will have the meaning ascribed to it in Section 9.1, on a
Target-by-Target basis.

 
1.2.49.  
“Territory” will mean worldwide.

 
1.2.50.  
“Teva” will have the meaning ascribed to it in the preamble to this Agreement.

 
1.2.51.  
“Teva Indemnitees” will have the meaning ascribed to it in Section 10.2.1.

 
1.2.52.  
“Third Party” will mean a person or entity who or which is neither a Party nor
an Affiliate of a Party.

 
1.2.53.  
“Third Target” will mean a molecular target to be agreed upon by the Parties
pursuant to Section 4.1.1(c); however, for the avoidance of doubt, it is
recognized that the target will not be a target that is the subject of active
bona-fide license, research or development negotiations between Company and a
Third Party or as to which Company has concluded a bona-fide license, research
or development relationship with a Third Party.

 
1.3.  
Rules of Interpretation for this Agreement.

 
1.3.1.  
In this Agreement, words importing the singular will include the plural and
vice-versa, words importing any gender will include all other genders, and
references to persons will include partnerships, corporations and unincorporated
associations.

 
1.3.2.  
The words “including” and “includes” mean including, without limiting the
generality of any description preceding such terms.

 
1.3.3.  
In the event of any discrepancy between the terms of this Agreement and any of
the Annexes hereto, the terms of this Agreement will prevail.

 
1.3.4.  
Section, paragraph and annex headings will not affect the interpretation of this
Agreement.

 
2.  
Joint Research Committee

 
2.1.  
Establishment and Membership.  As of the Effective Date, Company and Teva will
appoint a Joint Research Committee to monitor and coordinate all aspects of the
R&D Program (the “Joint Research Committee” or “JRC”).  Each Party will
designate two (2) representatives with appropriate expertise to serve as members
of the JRC.  Each Party may replace its representatives on the JRC at any time
upon written notice to the other Party.  Each Party shall alternate in
designating one of their representatives to the JRC to serve as its chairman for
a one-year term.  Teva will select from its representatives the initial
chairperson for the JRC.  From time to time during the term of any chairperson,
either Party may change the representative nominated by such Party who will
serve as chairperson on written notice to the other Party.  The initial members
of the JRC are set forth in Annex 2.


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
2.2.  
Duties.  The JRC will:  (a) periodically (no less often than two (2) times per
year) review the R&D Program for each Target and, if necessary, make amendments
thereto; (b) periodically (no less often than two (2) times per year) review the
budget for the R&D Program and, if necessary, make amendments thereto; and (3)
perform such other functions as are set forth herein or as the Parties may
mutually agree in writing.  The JRC may appoint a subcommittee to perform any of
the above functions; provided, however, that any such subcommittee will report
to the JRC.

 
2.3.  
Meetings.  The JRC will meet at least two (2) times per year, or as otherwise
agreed to by the Parties, with the location of such meetings alternating between
locations designated by Teva and locations designated by Company.  Each Party
will be responsible for all travel and related costs and expenses for its
members and other representatives to participate in or attend committee
meetings.  The chairperson of the JRC will be responsible for calling meetings
on no less than fifteen (15) Business Days notice.  Meetings may be held in
person, by telephone, or by video conference call, at the discretion of the
chairperson.  Each Party will make proposals for agenda items and will provide
all appropriate information with respect to such proposed items at least ten
(10) Business Days in advance of the applicable meeting.  The chairperson of the
JRC will prepare and circulate for review and approval of the minutes of each
meeting within thirty (30) days after the meeting.  The Parties will agree on
the minutes of each meeting promptly, but in no event later than the next
meeting of the JRC.

 
2.4.  
Decision Making.  Regardless of the number of representatives attending any JRC
meeting, the representatives of Teva and Company will each have a single
vote.  The JRC will attempt in good faith to reach unanimity with respect to all
matters that come before it for discussion and will give consideration to the
views, positions and recommendations of each Party on such matters.  If the JRC
is unable to reach unanimity upon any issue or matter within its jurisdiction
within seven (7) days after it has first met and attempted to reach a decision,
then in each such event, the JRC will refer the matter to the Executive Officers
of Company and Teva for resolution.  If the Executive Officers are unable to
resolve the dispute within thirty (30) days, the matter will be referred to the
Chief Executive Officers of each Party for prompt resolution.

 
2.5.  
Dismissal of JRC.  The Parties will have the right to disband the JRC upon
mutual agreement.  If the JRC is not disbanded pursuant to such mutual
agreement, and absent a mutual written agreement by the Parties to continue the
JRC, the JRC will be automatically divested of responsibility for and authority
over activities (including Pre-Clinical Activities) related to a particular
Target immediately following the earlier of (i) Exercise of the License Option
with respect to such Target or (ii) the termination of this Agreement with
respect to such Target.

 
2.6.  
Limitation of Powers.  The JRC will have only the powers expressly assigned to
it in this Agreement.  All activities conducted by the JRC will be consistent
with and subject to the provisions of this Agreement, and the JRC will not have
any power to take any action that conflicts with the terms of this Agreement or
to amend, modify or waive compliance with any of the terms of this Agreement.


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
3.  
R&D Program

 
3.1.  
Scope and Execution of R&D Program.  To the extent of the funding provided to
Company by Teva pursuant to Section 4 and subject to the terms of this
Agreement, Company will carry out the research and development program for each
Target in accordance with the work plan of research and development activities
for each Target, time schedule and budget agreed between the Parties and
attached to this Agreement as Annex 3 (the “R&D Program”).  The R&D Program will
be supplemented by appropriate detailed programs at each stage of development
for each Target, and will be updated from time to time during the performance of
such R&D Program, at the direction of the JRC.  Each such update will form part
of this Agreement and will be appended to the signature copies for the sake of
good order.  With respect to all of its activities under the R&D Program with
respect to a Target, Company will not be obligated to incur any costs or
expenses (whether internal or external) in excess of the funding provided by
Teva pursuant to Sections 4.1.1, 4.1.2 and 4.1.6 with respect to the Target.

 
3.2.  
Expenditure Reports.  Company will keep separate records (on a Target-by-Target
basis) of the expenses which it incurs in undertaking the R&D Program and will
provide Teva with detailed reports of Company’s expenditures within thirty (30)
days after the end of each Calendar Quarter (each an “Expenditure
Report”).  Each Expenditure Report will include an itemized accounting of
Company’s allocation of payments received from Teva in accordance with Sections
4.1.1, 4.1.2 or 4.1.6, as applicable.

 
3.3.  
Progress Reports.  Within forty-five (45) days after the end of each Calendar
Quarter during the course of the R&D Program, Company will provide Teva with
periodic progress reports (on a Target-by-Target basis) regarding the progress
of the R&D Program, in a form and containing the substance to be agreed upon in
advance by the Parties (each a “Progress Report”).

 
3.4.  
Final Trial Development Reports.

 
3.4.1.  
Not later than thirty (30) days after Company has completed the R&D Program with
respect to a Target or incurred costs and expenses under the R&D Program that
equal or exceed the funding provided by Teva under Section 4.1 with respect to
the Target, whichever occurs first, Company will provide Teva with a report
summarizing the results of the same, in a form and containing the substance to
be agreed by the Parties (each a “Final Trial Development Report”).

 
3.4.2.  
Within thirty (30) days after receipt by Teva of each Final Trial Development
Report, if Teva wishes to receive further information from Company with respect
to the compound for such Target it will so advise Company by written notice
specifying the additional information it desires to receive.  If such
information is available to Company without additional research or development
work, Company will provide such additional information within a reasonable time,
but no later than thirty (30) days following receipt of Teva’s notice.  If
within fifteen (15) days following receipt of Company’s response Teva wishes to
receive further information from Company with respect to the compound, it will
so advise Company by written notice specifying such additional information
desired, and Company will seek to provide such additional information, if
possessed by or in the control of Company, within a reasonable time, but no
later than fifteen (15) days following receipt of Teva’s additional notice.


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
3.5.  
Additional Updates.  Teva may, from time to time, request updates regarding the
progress of the R&D Program, in addition to the Final Trial Development Reports,
Expenditure Reports and Progress Reports, and Company will provide promptly any
additional update that Teva may reasonably request.

 
3.6.  
Accounting Audits.  Upon Teva’s request and expense, Company and its Affiliates
will permit an independent certified public accounting firm selected by Teva and
reasonably acceptable to Company, to have access, in each instance, reasonable
in time and scope, during normal business hours and upon not less than five (5)
Business Days’ prior written notice, to those books and records maintained by
Company and its Affiliates necessary for Teva to verify the accuracy of
Company’s Expenditure Reports.

 
3.7.  
Discovery Technology; Third Party Technology.  Notwithstanding the provisions of
this Agreement, it is recognized and agreed that Company is not obligated to
disclose to Teva the technology and IP that it uses to perform research and
development in seeking to identify and develop compounds, whether created or
developed by Company or in-licensed from Third Parties.  However, Company will
not knowingly, during the course of performing the R&D Program for a Target,
in-license IP rights with respect to the compositions of compounds that could
become a Licensed Compound, without the prior written consent of Teva, which
will not be unreasonably withheld or delayed.

 
3.8.  
Compliance with Applicable Laws.  The Parties will perform their respective
obligations under the R&D Program in accordance with all Applicable Laws and
will procure the receipt of all approvals and consents necessary for the
performance of its obligations under the R&D Program.

 
3.9.  
Subcontractors.

 
Either Party and its Affiliates will be entitled to subcontract the conduct or
performance of any activity concerning the Targets to a Third Party at such
Party’s sole discretion; provided, however, that such Party shall remain liable
for the performance of its obligations under this Agreement.
 
4.  
Investment for R&D Program Activities

 
4.1.  
Investment in Targets.  Teva may make pre-license equity investments in Company
of up to fifteen million U.S. Dollars ($15,000,000) for each Target for
Company's activities under the R&D Program, such investments being in accordance
with the following terms and conditions, provided, however, that Teva shall make
the Initial Investment with respect to the First Target on the Execution Date:

 
4.1.1.  
Initial Investment for Each Target.  Within the time frame set forth in
subsections (a)–(c), Teva may make an initial equity investment in Company for
each Target (each an “Initial Investment”):

 
(a)  
First Target Initial Investment.  On the Effective Date, the Parties will enter
into the Share Purchase Agreement pursuant to which Teva will make an equity
investment in Company of seven million five hundred thousand U.S. Dollars
($7,500,000) pursuant to the terms and subject to the conditions of the Share
Purchase Agreement (including, without limitation, the valuations thereunder)
for the purpose of funding Company activities under the R&D Program related to
the First Target;


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
(b)  
Second Target Initial Investment.  Within eighteen (18) months of the Effective
Date, Teva will have the option but not the obligation to make an equity
investment in Company of seven million five hundred thousand U.S. Dollars
($7,500,000) pursuant to the terms and subject to the conditions of the Share
Purchase Agreement (including, without limitation, the valuations thereunder)
for the purpose of funding Company activities under the R&D Program related to
the Second Target; and

 
(c)  
Third Target Initial Investment.  Within twenty-four (24) months of the
Effective Date, Teva will have the option but not the obligation to make an
equity investment in Company of seven million five hundred thousand U.S. Dollars
($7,500,000) pursuant to the terms and subject to the conditions of the Share
Purchase Agreement (including, without limitation, the valuations thereunder)
for the purpose of funding Company activities under the R&D Program related to
the Third Target.

 
With respect to Sections 4.1.1(b) and 4.1.1(c), during the period prior to
Teva’s selection of a Second Target or Third Target, as applicable, Company will
use commercially reasonable efforts to cooperate with Teva and to provide any
information in its possession or control that is reasonably requested by Teva in
connection with its identification of an appropriate Second Target or Third
Target, as applicable. Upon Teva’s identification of a proposed candidate for
such Target, the Parties will enter into a period of discussion and analysis of
the proposed candidate for such Target for a period of up to three months,
during which the provisions of Sections 5.1.1 and 5.1.2 shall apply.  Upon the
expiration of the period of discussion and analysis with respect to a proposed
candidate for such Target, either (i) Teva shall select the Second Target or
Third Target, as applicable, or (ii) the provisions of Sections 5.1.1 and 5.1.2
shall no longer apply to such proposed candidate and Teva may identify an
additional proposed candidate for the Second Target or Third Target, as
applicable, pursuant to the terms of this provision until the earlier of the
selection of the Target or the expiration of the time period set forth in
Section 4.1.1(b) or 4.1.1(c), as applicable.  Upon the selection of the Second
Target or Third Target and payment of the related Initial Investment pursuant to
the terms of Section 4.1.1(b) or 4.1.1(c), as applicable, the Parties shall
agree on the terms of the R&D Program with respect to such Target within thirty
(30) days, and such agreed upon R&D Program shall be attached to and become part
of Annex 3.  Notwithstanding the foregoing provisions of this paragraph, the
time periods within which the Initial Investments are to be made shall not be
delayed, and Teva shall initiate the foregoing identification process early
enough in order to complete its selection of the Second Target or Third Target,
as applicable, and complete its equity investments in the Company, if at all,
within the time frames set forth in Sections 4.1.1(b) and 4.1.1(c).
 
If Teva does not provide the Initial Investment for the Second Target or Third
Target within the time set forth above for such Target, Teva will forfeit all
rights under this Agreement with respect to such Target, and Company will have
no further obligations to Teva under this Agreement or the License Option
Agreement with respect to such Target.

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
4.1.2.  
Second Investment for Each Target.  After the Initial Investment is made for a
Target, Teva will have the option but not the obligation to make an additional
equity investment in Company of seven million five hundred thousand U.S. Dollars
($7,500,000) pursuant to the terms and subject to the conditions of the Share
Purchase Agreement (including, without limitation, the valuations thereunder)
for the purpose of funding further Company activities under the R&D Program for
the respective Target, such funding to be provided no later than forty-five (45)
days after (a) Company's achievement of the objectives for such Target set forth
in the R&D Program or (b) Company has expended the Initial Investment for such
Target, whichever occurs first (each a “Second Investment”).  In the event that
Teva does not fund the Second Investment for such Target within such time
period, Teva will forfeit all rights under this Agreement with respect to such
Target, and Company will have no further obligations to Teva under this
Agreement or the License Option Agreement with respect to such Target.

 
4.1.3.  
Teva may elect to terminate the R&D Program with respect to a Target at any time
at its sole discretion by providing written notice to Company.  Upon such
termination, Teva will forfeit all rights under this Agreement with respect to
such Target, and Company will have no further obligations to Teva under this
Agreement or the License Option Agreement with respect to such Target.

 
4.1.4.  
Notwithstanding anything contained in this Agreement to the contrary, Teva’s
decision to not provide the Initial Investment, Second Investment or to
terminate the R&D Program with respect to one Target will not affect Teva’s
rights with respect to any other Target.  If Teva forfeits rights with respect
to a Target, the last sentence of Section 9.3.1 will apply with respect to the
Target.

 
4.1.5.  
In the event Company completes its activities provided in the R&D Program with
respect to a Target and has a surplus of unused proceeds from the Initial
Investment or the Second Investment for such Target, Company may use the surplus
proceeds for any other Company activities, at Company’s sole discretion, and
will not be obligated to return to Teva such surplus proceeds or apply such
surplus proceeds to any aspect of the R&D Program for any Target.

 
4.1.6.  
Notwithstanding anything contained in this Agreement to the contrary, in the
event that the Initial Investment and Second Investment proceeds are
insufficient to fund all activities as provided in the R&D Program with respect
to a Target, including after the Exercise of the License Option with respect to
such Target, Teva shall have the option to extend the term of the R&D Program
with respect to such Target as follows:

 
(a)  
prior to the expiration of the R&D Program, Teva shall identify those activities
that it desires Company to perform during such extended period.  Upon receipt of
the identified activities, Company shall confirm that it has the capability to
perform such identified activities and shall provide to Teva an estimate of the
charges for such identified activities based upon the customary fees consistent
with industry practices charged for substantially similar activities;


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
(b)  
upon Teva and Company agreeing on the estimated charges for the identified
activities prior to the expiration of the R&D Program, the R&D Program shall be
extended until the completion of such activities or the expenditure of all funds
provided by Teva for such purpose, but in no event shall the R&D Program be
extended by more than one year from the date of the original expiration of the
R&D Program; and

 
(c)  
to fund such extension, Teva shall pay to Company the estimated charges for the
identified activities allocated on a quarterly basis in advance of such quarter;
provided, however, that if for any quarter, the estimated charges paid by Teva
are insufficient to fund the reasonable charges for the identified activities
for such quarter, Teva shall promptly reimburse Company an amount equal to the
excess of the reasonable charges for the identified activities over the
estimated charges paid by Teva for such activities.  In the event that the
estimated charges paid by Teva for the identified activities exceed the
reasonable charges for such activities for a quarter, an amount equal to the
excess of the estimated charges paid by Teva for such identified activities over
the reasonable charges for such activities shall be credited toward the
estimated charges allocated to the subsequent quarter; provided, however, that
if the estimated charges paid by Teva for the identified activities exceed the
reasonable charges for such activities at the end of the extension of the R&D
Program, Company shall refund to Teva an amount equal to the excess of the
estimated charges paid by Teva over the reasonable charges for such identified
activities.  Teva shall not be entitled to any equity in Company in return for
such additional funding it provides pursuant to this Section 4.1.6.

 
4.1.7.  
In the event that Teva desires to Exercise the License Option with respect to a
Target before the due date for payment of the Second Investment with respect to
such Target, Teva shall simultaneously make such Second Investment at the same
time as such Exercise of the License Option; provided, however, the proceeds of
such Second Investment shall be used as directed by Teva to fund additional
research for such Target or the R&D Program applicable to additional Targets
previously selected pursuant to the terms of this Agreement prior to the date of
such Exercise of the License Option.

 
4.2.  
Information.  After the Initial Investment and until Teva fails to make the
Second Investment with respect to a particular Target, Company shall make its
data and records with respect to compounds that could become a Licensed Compound
upon Exercise of the License Option for the Target available to Teva.  Except
for the purpose of evaluating whether to Exercise the License Option with
respect to the Target, Teva shall not use any Confidential Information of
Company or Company IP until it has Exercised the License Option.

 
5.  
No Conflict; Competing Products

 
5.1.  
No Conflict.  After the Initial Investment with respect to a Target and
thereafter during the Term for the Target:

 
5.1.1.  
Company will not directly or indirectly (through its Affiliates or otherwise)
discuss, negotiate or enter into any agreement, arrangement or commitment
according to which a Third Party is granted any right in the Licensed Field with
respect to compounds that inhibit the Target; and


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
5.1.2.  
Company will not directly or indirectly (through its Affiliates or otherwise),
take any action or refrain from taking any action or enter into any conflicting
obligations that would or could reasonably be expected to prevent Teva from
exercising its License Option with respect to the Target, as contemplated
herein.

 
5.2.  
Competing Products

 
5.2.1.  
After the Initial Investment with respect to a Target and thereafter during the
Term for the Target, Company and its Affiliates will not directly or indirectly
(through its Affiliates or otherwise), be engaged in the development,
manufacture, marketing, sale or any other manner of commercialization of a
compound that inhibits the Target and that has a substantial therapeutic effect
through such inhibition, other than pursuant to this Agreement or the License
Option Agreement, as applicable; provided, however, that upon such date that
Teva fails to make a Second Investment with respect to the Target pursuant to
Section 4.1.2 or fails to Exercise the License Option with respect to the Target
pursuant to the License Option Agreement, this Section 5.2.1 will no longer
apply to such Target as of such date.

 
5.2.2.  
Nothing contained herein will be construed to impose any limitations whatsoever
on Teva or its Affiliates to develop, manufacture, market, sell, offer for sale
or otherwise commercialize any product, including compounds and products that
inhibit a Target or compete with a Licensed Compound or Licensed Product, except
as otherwise provided in the last sentence of Section 4.2.

 
5.3.  
  Change of Control.  For the avoidance of doubt, in the event of a Change of
Control of Company involving a Third Party, Section 5 will not prevent such
Third Party that becomes an Affiliate after the Effective Date or such Third
Party's Affiliates from pursing agreements, arrangements or commitments with
respect to their own, independent programs for compounds that inhibit the Target
or from being engaged in the development, manufacture, marketing, sale or any
other manner of commercialization with respect to their own, independent
programs for compounds that inhibit the Target.

 
6.  
Ownership of Intellectual Property Rights

 
6.1.  
Company Developed IP.  The Parties agree that Company will be the sole owner of
all IP which is developed solely by Company in accordance with the terms and
pursuant to the conditions of this Agreement, that Company will have all right,
title and interest thereto, and that such IP will become part of the Company IP,
subject to Teva’s right to a License Option pursuant to the License Option
Agreement.

 
6.2.  
Teva Developed IP.  The Parties agree that Teva will be the sole owner of all IP
relating to the Targets which is developed solely by Teva during the Term, and
that Teva will have all right, title and interest thereto.


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
6.3.  
Jointly Developed IP.  Rights to IP made jointly by employees of Company or its
Affiliates and by employees of Teva or its Affiliates during the Term shall be
jointly owned by Company and Teva; provided, however, that (a) Company’s
interest in such jointly developed IP shall be, and shall remain, subject to the
provisions of this Agreement and the License Option Agreement, including Teva’s
exclusive rights in and to such jointly developed IP upon Exercise of the
License Option, and (b) both Parties shall be free to use such jointly developed
IP without accounting to the other Party except as provided in subsection (a).

 
6.4.  
Cooperation.  Each Party agrees to sign, execute and deliver all documents and
papers that may be required, and perform such other acts as may be reasonably
required in order to comply with the terms of this Section 6.

 
7.  
Prosecution and Maintenance of Patents

 
Until the earlier of (a) Teva’s Exercise of the License Option with respect to a
Target or (b) Expiration of the License Option with respect to a Target, Company
will, at Company’s expense, prepare, file, record, prosecute, maintain and
defend (i.e., in opposition, post-grant review, revocation or similar
proceedings) the Patents included in the Company IP with respect to the Target
in the Licensed Field in the Territory.  Company will continuously and at its
own cost provide Teva with reasonable information relating to the prosecution of
such Patents, and the maintenance and other proceedings relating thereto
including, without limitation, by providing copies of substantive
communications, notices, actions, search reports and Third Party observations
submitted to or received from the relevant patent authorities.  Teva shall have
the right, but not the obligation, to comment on any and all filings, responses,
actions and omissions which relate to Company IP, and Company shall in good
faith give reasonable consideration to all comments provided by Teva with a view
toward providing the maximum economic advantage, return and protection to the
Company IP.  All of Company’s expenses pursuant to this Section 7 are payable
from the amounts funded by Teva pursuant to Sections 4.1.1, 4.1.2 and 4.1.6,
provided, however that such expenses shall not exceed $200,000 per year for each
Target.
 
8.  
Representations and Warranties

 
8.1.  
Mutual Representations.  Each Party hereby represents and warrants to the other
Party as of the Effective Date that:

 
8.1.1.  
it has the full power and authority to enter into this Agreement and to perform
its obligations hereunder, and all corporate approvals required have been
obtained;

 
8.1.2.  
entering into this Agreement will not constitute a breach of any agreement,
contract, understanding and/or obligation, including such Party’s documents of
incorporation which it is currently bound;

 
8.1.3.  
it is not under any obligation, contractual or otherwise, to any Person that
conflicts with or is inconsistent in any material respect with the terms or
conditions of this Agreement, or that would impede the material fulfillment of
its obligations hereunder; and

 
8.1.4.  
it has the necessary experience and expertise to manage and/or perform its
obligations under the R&D Program internally and through external sources.


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
8.2.  
Company Representations.  In addition, Company hereby represents and warrants as
of the Effective Date that:

 
8.2.1.  
to its knowledge, it is the sole and exclusive owner of all rights in and to the
Company IP;

 
8.2.2.  
the Company IP listed in Annex 1 represent all Patents within Company’s or its
Affiliates’ Control relating to the subject matter of the R&D Program;

 
8.2.3.  
all rights in and to the Company IP in the Licensed Field are free and clear of
any pledge, security interest, encumbrance, prior assignment, option, warrant,
right to possession, claim, right or restriction of any kind or nature
whatsoever, charge or other lien whether arising by contract, agreement or by
operation of law or order of a court;

 
8.2.4.  
to its knowledge, the performance of Company’s obligations under this Agreement
do not and will not infringe any Third Party IP rights;

 
8.2.5.  
to its knowledge, no Person is infringing or threatening to infringe the Company
IP;

 
8.2.6.  
no legal suit or proceeding by any Third Party exists or, to its knowledge, is
threatened against Company contesting the ownership or validity of the Company
IP or any part thereof;

 
8.2.7.  
there are no claims, judgments, or settlements against, or amounts with respect
thereto, owed by Company or any of its Affiliates relating to the Company IP;

 
8.2.8.  
to its knowledge, the conception, development, and reduction to practice of the
Company IP have not constituted or involved the misappropriation of trade
secrets or other rights or property of any Person;

 
8.2.9.  
it has not granted any assignment, license, covenant not to sue, or similar
interest or benefit, exclusive or otherwise, to any Third Party relating to the
Company IP that conflicts with or limits the rights granted to Teva hereunder;
and

 
8.2.10.  
to its knowledge, Company possesses all IP necessary to perform its obligations
under the R&D Program.

 
8.3.  
Mutual Covenants.  Each Party hereby covenants to the other Party that:

 
8.3.1.  
it will not use in any capacity, in connection with the performance of the
activities contemplated by this Agreement, any Person who has been debarred
pursuant to Section 306 of the United States Federal Food, Drug, and Cosmetic
Act, or who is the subject of a conviction described in such section.  Each
Party agrees to inform the other Party in writing immediately if it or any
Person who is performing services hereunder on its behalf is debarred or is the
subject of a conviction described in Section 306, or if any action, suit, claim,
investigation, or legal or administrative proceeding is pending or, to its
knowledge, is threatened, relating to the debarment or conviction of it or any
Person performing services hereunder; and


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
8.3.2.  
in carrying out its obligations and responsibilities pursuant to this Agreement,
each Party will use commercially reasonable efforts to obtain or procure all
necessary approvals and consents and will comply with all Applicable Laws and,
licenses, permits, approvals and procedures.

 
8.4.  
Obligation to Correct Inaccuracies.  Without derogating from any of the remedies
available to either Party hereunder or under Applicable Law, if either Party
will become aware of the inaccuracy of any of the above representations and
warranties, such Party will immediately notify the other Party of such in
writing.

 
8.5.  
Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, EACH
PARTY HEREBY DISCLAIMS AND MAKES NO OTHER REPRESENTATIONS OR WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT,
PATENTABILITY AND VALIDITY OF ANY PATENTS ISSUED OR PENDING.  Without derogating
from the generality of the foregoing, nothing contained in this Agreement is a
warranty or representation by any Party that any efforts to be exerted by such
Party in connection with this Agreement, including without limitation any
research or development activities to be performed by them under this Agreement
will achieve their aims or succeed, and the Parties make no warranties
whatsoever as to any results to be achieved in consequence of the carrying out
of any such efforts or activities.

 
9.  
Term and Termination

 
9.1.  
Term.  This Agreement will commence on the Effective Date and, unless earlier
terminated in accordance with Section 9.2, will terminate with respect to each
Target (including the associated Company IP and compounds) upon the earlier of
(with respect to the Target) (a) termination or expiration of the R&D Program or
(b) Expiration of the License Option or Exercise of the License Option (such
period with respect to each Target, the “Term”).

 
9.2.  
Termination.

 
9.2.1.  
At any time, Teva will have the right, at its sole discretion, to terminate this
Agreement for any or for no reason, by providing Company with thirty (30) days
prior written notice of such decision.  In this event, Teva will not be obliged
to pay any compensation to Company for exercising such termination right.

 
9.2.2.  
Company shall have the right to terminate this Agreement by written notice to
Teva in the event Teva or any of its Affiliates (a) commences any action or
asserts any formal position in any forum (including a court, patent office or
arbitral tribunal and whether in the form of petition for declaratory relief,
claims, counterclaims, defenses, interferences, petitions for reexamination,
oppositions or otherwise) that any Patents or Patent applications included in
the Company IP are invalid, unenforceable or should not issue (including with
respect to any claims therein) or (b) knowingly assist any Third Party to do any
of the foregoing, which termination shall be effective on the date set forth in
such notice.


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
9.2.3.  
Without derogating from any other remedies that either Party may have under the
terms of this Agreement, the Share Purchase Agreement, the License Option
Agreement or Applicable Law, each Party will have the right to terminate this
Agreement upon the occurrence of any of the following:

 
(a)  
the other Party commits a material breach of this Agreement and fails to remedy
that breach within forty-five (45) days after being requested to do so, in
writing, by the non-breaching Party; or

 
(b)  
upon the filing or institution of bankruptcy, reorganization, liquidation or
receivership proceedings, or upon an assignment of a substantial portion of the
assets for the benefit of creditors by the other Party; provided, however, in
the case of any involuntary bankruptcy, reorganization, liquidation,
receivership or assignment proceeding, such right to terminate will only become
effective if such other Party consents to the involuntary proceeding or such
proceeding is not dismissed within ninety (90) days after the filing thereof.

 
Notwithstanding the immediately preceding provision of this Section 9.2.3(b),
all rights and licenses granted pursuant to this Agreement are, and will
otherwise be deemed to be, for purposes of Section 365(n) of Title 11, U.S. Code
(the “Bankruptcy Code”) licenses of rights to “intellectual property” as defined
under Section 101(35A) of the Bankruptcy Code.  The Parties agree that Teva and
Company will retain and may fully exercise all of their respective rights,
remedies and elections under the Bankruptcy Code.  The Parties further agree
that, in the event of the commencement of a bankruptcy or reorganization case by
or against a Party under the Bankruptcy Code, the other Party will be entitled
to all applicable rights under Section 365 (including Section 365(n)) of the
Bankruptcy Code.  Upon rejection of this Agreement by a Party or a trustee in
bankruptcy for such Party, pursuant to Section 365(n), the other Party may
elect: (a) to treat this Agreement as terminated by such rejection; or (b) to
retain its rights (including any right to enforce any exclusivity provision of
this Agreement) to intellectual property (including any embodiment of such
intellectual property) under this Agreement and under any agreement
supplementary to this Agreement for the duration of this Agreement and any
period for which this Agreement could have been extended by such other Party,
subject, however, to the continued payment of all amounts owing under this
Agreement, all of which amounts will be deemed to be royalties for purposes of
Section 365(n) of the Bankruptcy Code.  Upon written request to the trustee in
bankruptcy or bankrupt Party, the trustee or Party, as applicable, will: (x)
provide to the other Party any IP held by the trustee or the bankrupt Party and
will provide to the other Party a complete duplicate of (or complete access to,
as appropriate) any such IP; and (y) not interfere with the rights of the other
Party to such IP as provided in this Agreement or any agreement supplementary to
this Agreement, including any right to obtain such IP (or such embodiment or
duplicates thereof) from a Third Party.

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
9.3.  
Rights and Obligations Upon Termination.

 
9.3.1.  
Upon termination of this Agreement pursuant to Sections 9.2.1 or 9.2.2 or due to
the breach or bankruptcy of Teva pursuant to Section 9.2.3, any unused portions
of amounts received by Company pursuant to Sections 4.1.1, 4.1.2 and 4.1.6 for
use in the R&D Program for the Targets will be retained by Company.  In
addition, Teva shall grant Company a non-exclusive, royalty-free, fully paid-up
license, with right to sublicense, to those Patents in the Territory (if any) of
Teva and its Affiliates developed in connection with this Agreement that
specifically claim a compound that inhibits a Target and that has a substantial
therapeutic effect through such inhibition.  In the event the R&D Program with
respect to a Target has been terminated or there has been Expiration of the
License Option with respect to the Target, any unused portions of amounts
received by Company for use in the R&D Program will be retained by Company and
Teva shall grant Company a non-exclusive, royalty-free, fully paid-up license,
with right to sublicense, to those Patents in the Territory (if any) of Teva and
its Affiliates developed in connection with this Agreement that specifically
claim a compound that inhibits such Target and that has a substantial
therapeutic effect through such inhibition.  Notwithstanding the foregoing,
nothing in this Section 9.3.1 shall prevent Teva from exercising its rights
under Section 5.2.2.

 
9.3.2.  
Except as provided in Section 9.2.3(b), upon termination of this Agreement for
any reason, each Party, at the request of the other Party, will immediately
return to the other Party all materials, reports, updates, documentation,
written instructions, notes, memoranda, discs or records or other documentation
or physical matter of whatsoever nature or description provided by the other
Party, except in the event that such material is owned by such Party pursuant to
the terms of this Agreement, and provided that each Party will be allowed to
retain one copy for archival purposes.

 
9.3.3.  
In the event of termination pursuant to Section 9.2.2 due to the breach or
bankruptcy of Company, any such unused portions of the amounts received by
Company pursuant to Section 4.1 may, at Teva’s election, be returned to Teva in
exchange for Teva’s return to Company of such number of shares of Company as
were purchased with such returned amounts.

 
9.3.4.  
At the request of either Party, the other Party will execute and deliver such
assignments and licenses and other documents as may be necessary to fully vest
in the requesting Party all right, title and interest to which it is entitled
pursuant to this Section 9.

 
9.3.5.  
Upon termination of this Agreement for any reason each Party will be entitled to
collect any debt or accrued obligation then owed to it by the other Party.

 
9.3.6.  
Except as otherwise provided in this Agreement, all accrued obligations and all
rights and obligations under Sections 6, 9, 10, 11, 12, 13, 14, 16, 24 and 25
will survive the termination or expiry of this Agreement or the Term with
respect to each Target.


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
10.  
Indemnification

 
10.1.  
Teva’s Indemnification.

 
10.1.1.  
Teva will indemnify, defend, and hold harmless each of Company, its Affiliates
and their respective directors, officers, employees,  agents, successors, heirs
and assigns (the “Company Indemnitees”), from and against any liability, damage,
loss, or expense (including reasonable attorney’s fees and expenses) incurred by
or imposed upon any of the Company Indemnitees in connection with any claims,
suits, actions, demands or judgments of third parties (“Claims”) arising
pursuant to a breach of a representation or warranty by Teva under this
Agreement and/or concerning the negligent acts or omissions to act by any Teva
Indemnitees or their subcontractors, except in cases where, and to the extent
that, such Claims result from the breach of this Agreement, negligence or
willful misconduct by or on the part of any of the Company Indemnitees and/or
any misrepresentation by Company under this Agreement.

 
10.1.2.  
Teva’s undertakings under Section 10.1.1 above will be subject to: (a) receipt
of prompt written notice of any Claim by the Company Indemnitee, provided,
however, that the failure to give such notice will not affect Teva’s
indemnification undertakings provided hereunder except to the extent Teva will
have been actually prejudiced as a result of such failure; (b) the cooperation
of the Company Indemnitee(s) regarding the response to and the defense of any
such Claim; and (c) Teva’s right, by written notice to the Company Indemnitees,
to assume the defense of the Claim or represent the interests of the Company
Indemnitees with respect to such Claim, that will include the right to select
and direct legal counsel and other consultants to appear in proceedings on
behalf of the Company Indemnitees and to propose, accept or reject offers of
settlement, all at its sole cost; provided however, that no such settlement will
be made without the written consent of the Company Indemnitees, such consent not
to be unreasonably withheld or delayed.  Nothing herein will prevent the Company
Indemnitees from retaining their own counsel and participating in their own
defense at their own cost and expense.

 
10.2.  
Company’s Indemnification.

 
10.2.1.  
Company will indemnify, defend, and hold harmless each of Teva, its Affiliates
and their respective directors, officers, employees, agents, successors, heirs
and assigns (the “Teva Indemnitees”), from and against any liability, damage,
loss, or expense (including reasonable attorney’s fees and expenses) incurred by
or imposed upon any of the Teva Indemnitees in connection with any Claims
arising pursuant to a breach of a representation or warranty by Company under
this Agreement and/or concerning negligent acts or omissions to act by Company
Indemnitees or their subcontractors in the activities of Company under this
Agreement, except in cases where, and to the extent that, such Claims result
from the breach of this Agreement, negligence or willful misconduct by or on the
part of any of the Teva Indemnitees and/or any misrepresentation by Teva under
this Agreement.


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
10.2.2.  
Company’s undertakings under Section 10.2.1 above will be subject to:
(a) receipt of prompt written notice of any Claim by the Teva Indemnitee;
provided, however, that the failure to give such notice will not affect their
indemnification undertakings provided hereunder except to the extent Company
will have been actually prejudiced as a result of such failure; (b) the
cooperation of the Teva Indemnitee(s) regarding the response to and the defense
of any such Claim; and (c) Company’s right, by written notice to the Teva
Indemnitees, to assume the defense of the Claim or represent the interests of
the Teva Indemnitees with respect to such Claim, that will include the right to
select and direct legal counsel and other consultants to appear in proceedings
on behalf of the Teva Indemnitees and to propose, accept or reject offers of
settlement, all at its sole cost; provided however, that no such settlement will
be made without the written consent of the Teva Indemnitees, such consent not to
be unreasonably withheld or delayed.  Nothing herein will prevent the Teva
Indemnitees from retaining their own counsel and participating in their own
defense at their own cost and expense.

 
11.  
Insurance

 
 
11.1.
Each Party will maintain, for the Term and thereafter, insurance sufficient to
cover its obligations under this Agreement and under law as it customarily
maintains for similar activities in the regular course of its business.  Teva
may fulfill its obligation under this Section 11 to obtain insurance by the
maintenance of appropriate self insurance regardless of the nature or title
thereof.

 
 
11.2.
During the Term, Company will maintain, at its cost, insurance against legal
liability and other risks associated with its activities and obligations under
this Agreement, in such amounts which in any case will not be less than two
million U.S. Dollars ($2,000,000) subject to such deductibles and on such terms
as are customary for a company such as Company for the activities to be
conducted by it under this Agreement.  Company will furnish Teva with evidence
of such insurance upon Teva’s request.

 
12.  
Limitation of Liability

 
EXCEPT IN THE CASE OF A WILLFUL OR FRAUDULENT MISREPRESENTATION UNDER THIS
AGREEMENT, THE LICENSE OPTION AGREEMENT OR THE SHARE PURCHASE AGREEMENT, AND
EXCEPT WITH RESPECT TO THE PARTIES’ RESPECTIVE INDEMNIFICATION OBLIGATIONS WITH
RESPECT TO CLAIMS PAYABLE TO THIRD PARTIES UNDER SECTION 10 OF THIS AGREEMENT
AND THE PARTIES’ OBLIGATIONS UNDER SECTION 13, IN NO EVENT WILL EITHER PARTY BE
LIABLE TO THE OTHER OR ANY OF ITS AFFILIATES FOR ANY CONSEQUENTIAL, INCIDENTAL,
INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION,
LOST PROFITS, BUSINESS OR GOODWILL) SUFFERED OR INCURRED BY SUCH OTHER PARTY OR
ITS AFFILIATES, WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY,
STRICT LIABILITY, NEGLIGENCE OR OTHER TORT, OR OTHERWISE, ARISING OUT OF THIS
AGREEMENT.

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
13.  
Confidentiality

 
13.1.  
No Disclosure.  Other than as expressly set forth herein, Teva and Company
undertake to treat and to maintain and to ensure that their Representatives (as
defined below) will treat and maintain, in strict confidence and secrecy any
information disclosed by either Party under this Agreement or the Share Purchase
Agreement, whether disclosed in oral or visual form or in writing and will keep
in confidence the existence and contents of this Agreement (the “Confidential
Information”) and will not disclose, publish, or disseminate in any manner, any
Confidential Information including, without limitation, any aspect thereof, to a
Third Party other than those of its Representatives with a need to know such
Confidential Information.  In addition, each Party agrees to treat and maintain
(and to ensure that its Representatives treat and maintain) in strict confidence
and secrecy and to prevent any unauthorized use, disclosure, publication, or
dissemination of the Confidential Information, except for the purposes of this
Agreement.  Each Party agrees to be responsible for any use or disclosure of the
other Party's Confidential Information by any of its Representatives.  This
Agreement shall be deemed to be the Confidential Information of both
Parties.  It is recognized and agreed that the results of the R&D Program with
respect to any Target is the Confidential Information of Company; provided,
however that (a) until Expiration of the License Option or termination of Teva's
applicable rights under the License Option Agreement, Company shall not
disclose, publish or disseminate in any manner the results of the R&D Program to
a Third Party without the prior written consent of Teva, and (b) the ownership
rights of IP with respect to any Target shall be governed by the terms of
Sections 6.1, 6.2 and 6.3.

 
13.2.  
Maintaining Confidentiality.  Each Party will:

 
13.2.1.  
safeguard and keep secret all Confidential Information, and will not directly or
indirectly disclose to any Third Party the Confidential Information without
written permission of the other Party; and

 
13.2.2.  
in performing its duties and obligations hereunder, use at least the same degree
of care as it does with respect to its own confidential information of like
importance but, in any event, at least reasonable care.

 
13.3.  
Exceptions.  The undertakings and obligations under Sections 13.1 and 13.2 will
not apply to any part of the Confidential Information which:

 
13.3.1.  
was known to the recipient of the Confidential Information (the “Recipient”)
prior to disclosure by the disclosing Party (the “Discloser”);

 
13.3.2.  
was generally available to the public prior to disclosure to the Recipient;

 
13.3.3.  
is disclosed to the Recipient by a Third Party who is not bound by any
confidentiality obligation, having a legal right to make such disclosure;

 
13.3.4.  
has become through no act or failure to act on the part of the Recipient public
information or generally available to the public;


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
13.3.5.  
was independently developed by the Recipient without reference to or reliance
upon the Confidential Information; or

 
13.3.6.  
is required to be disclosed by the Recipient by law, by court order, or
governmental regulation (including securities laws and/or exchange regulations),
provided that the Recipient gives the Discloser reasonable notice prior to any
such disclosure and cooperates (at the Discloser’s expense) with the Discloser
to assist the Discloser in obtaining a protective order or other suitable
protection from disclosure (if available) with respect to such Confidential
Information.

 
13.4.  
Disclosure Required by Law, Non-Disclosure Agreements.  Notwithstanding the
foregoing:

 
13.4.1.  
in the event that either Party is required to disclose the other Party’s
Confidential Information pursuant to securities laws, then, prior to such
disclosure, the text of such disclosure will be provided to the other Party for
its comment and review, and such disclosing Party shall consider the comments of
the other Party in good faith; and

 
13.4.2.  
each Party may disclose the terms of this Agreement to the extent required, in
the reasonable opinion of such Party’s legal counsel, to comply with Applicable
Laws, provided, however, that prior to any disclosure, the disclosing Party will
consult with the non-disclosing Party and give good faith consideration to
deleting information requested by the non-disclosing Party, including business
sensitive information.

 
13.5.  
Notice of Breach.  Each Party agrees to inform the other Party of any breach or
threatened breach of the provisions hereof by its Representatives.

 
13.6.  
Remedies.  Teva and Company each acknowledges that their respective Confidential
Information is of special and unique significance to each of them and that any
unauthorized disclosure or use of the Confidential Information could cause
irreparable harm and significant injury to the Discloser that may be difficult
to ascertain.  Accordingly, any breach of this Agreement may entitle the
aggrieved Party in addition to any other right or remedy that it may have
available to it by law or in equity, to remedies of injunction, specific
performance and other relief, including recourse in a court of law.

 
13.7.  
Duration.  The provisions relating to confidentiality in this Section 13 will
remain in effect during the Term and for a period of seven (7) years thereafter.

 
13.8.  
Representatives Defined.  For the purposes of this Section 13, “Representatives”
will mean employees, officers, agents, subcontractors, consultants, and/or any
other person or entity acting on either Party’s behalf, individually or
collectively, including prospective Affiliates, acquirors, investors and lenders
who have executed a confidentiality agreement with terms substantially similar
to the restrictions imposed by this Section 13, which will be exposed to
Confidential Information; provided, however that under no circumstances shall
Company disclose to pharmaceutical companies that are competitors of Teva any of
Teva's Confidential Information pertaining to its Intellectual Property (except
in connection with a sublicense pursuant to Section 9.3.1) or business plans.


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
14.  
Publication

 
14.1.  
Public Statements Relating to this Agreement.  Except as required by Applicable
Law, Company will not issue any press release, make any public statement or
advertise any information pertaining to this Agreement, or to the collaboration
hereunder, without the prior written approval of Teva, which approval will not
be unreasonably withheld or delayed.  Without derogating from the foregoing,
disclosure required under Applicable Law will not be subject to the written
approval of Teva; provided, however, that Company will give Teva sufficient
notice, as far as practicable under law, of such required disclosure as to
enable Teva time to object to such disclosure and will reasonably strive to
implement any comments provided by Teva.

 
14.2.  
Proposed Publications.  After the Initial Investment with respect to a Target
and until the earlier to occur of the Expiration of the License Option or
termination of Teva's applicable rights under a License with respect to the
Target, Company will not submit for written or oral publication any manuscript,
abstract or the like relating to Company IP or any Licensed Compound with
respect to the Target in the Licensed Field without the prior written consent of
Teva.  Prior to Exercise of the applicable License Option and after termination
of its applicable rights under a License, Teva will not submit for written or
oral publication any manuscript, abstract or the like relating to Company IP,
any Licensed Compound or any Licensed Product with respect to the Target without
the prior written consent of Company.  If a Party desires to submit a
publication during the prohibited window, it shall first deliver to the other
Party, for the other Party's prior written consent, the proposed publication or
an outline of the oral disclosure at least thirty (30) days prior to planned
submission or presentation.

 
15.  
Independent Contractors

 
15.1.  
Status.  In performing under and with respect to this Agreement, the Parties
will be independent contractors and their relationship will not constitute a
partnership, joint venture or agency.  Neither Party will have the authority to
make any statements, representations or commitments of any kind, or to take any
action, which will be binding on the other Party, without the prior consent of
such other Party.

 
15.2.  
Responsibility.  Each Party agrees that its employees, officers, agents,
subcontractors, consultants, and/or any other person or entity acting on its
behalf, individually or collectively, will be the sole responsibility of such
Party and will not be considered at any time as employees of the other Party and
will not have any claims against the other Party whatsoever.

 
16.  
Miscellaneous Payment and Tax Provisions

 
 
16.1.
Overdue Payments.  Any payments under this Agreement that are overdue shall bear
interest at the six (6) month LIBOR rate for the first business day of each
month plus three (3) percentage points or the maximum permitted by applicable
law, whichever is less.

 
 
16.2.
Withholding.  If Applicable Laws require that taxes be withheld from any amounts
due to Company under this Agreement, Teva will: (a) deduct these taxes from the
remittable amount; (b) pay the taxes to the proper taxing authority; and
(c) deliver to Company a statement including the amount of tax withheld and
justification therefore, and such other information as may be necessary for tax
credit purposes.  For the avoidance of doubt, any amounts due to Company under
this Agreement will be reduced by any withholding or similar taxes applicable to
such payment, such that the actual maximum payment by Teva will not exceed the
amounts or the rates provided in this Agreement.


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
17.  
Assignment

 
This Agreement may not be assigned or otherwise transferred by a Party without
the prior written consent of the other Party; provided, however, that either
Party may assign this Agreement (in whole or in part) (a) to an Affiliate
(provided that such assignment shall be null and void if it ceases being an
Affiliate) and (b) in connection with the sale of all or substantially all of
its assets or in connection with a merger, consolidation or similar transaction;
provided,  however, where such assignee is a competitor of Teva or where such
successor entity is controlled by a competitor of Teva, Teva (i) shall not be
obligated to disclose any Confidential Information pertaining to Teva's
Intellectual Property (except in connection with a sublicense pursuant to
Section 9.3.1) or business plans to such assignee or successor entity during the
remainder of the Term, (ii) may request the immediate return or destruction of
Teva's Confidential Information previously disclosed to Company pertaining to
Teva's Intellectual Property (except in connection with a sublicense pursuant to
Section 9.3.1) or business plans, and (iii) may terminate the JRC at its sole
discretion.  The assignee shall agree in writing to be bound by the provisions
of this Agreement.  Any such assignment shall not relieve the Party of its
responsibilities for performance of its obligations under this Agreement and
shall not increase, in the case of an assignment to an Affiliate, the taxes to
be withheld pursuant to Section 16.2.  This Agreement shall be binding upon and
inure to the benefit of the successors and permitted assignees of the
Parties.  Any assignment not in accordance with this Agreement shall be null and
void.
 
18.  
Amendments

 
No amendment of this Agreement will be valid unless it is in writing and signed
by, or on behalf of, each of the Parties.
 
19.  
Severance

 
Should any part or provision of this Agreement be held unenforceable or in
conflict with the Applicable Laws of any applicable jurisdiction, the invalid or
unenforceable part or provision will, provided that it does not go to the
essence of this Agreement, be replaced with a revision which accomplishes, to
the extent possible, the original commercial purpose of such part or provision
in a valid and enforceable manner, and the balance of this Agreement will remain
in full force and effect and binding upon the Parties.
 
20.  
Entire Agreement

 
This Agreement, the License Option Agreement and the Share Purchase Agreement
and their respective annexes, exhibits and schedules constitute the entire
agreement between the Parties with respect to its subject matter and supersede
all prior agreements, arrangements, dealings or writings between the
Parties.  The English original of this Agreement will prevail over any
translations thereof.
 
21.  
Waiver

 
No waiver of a breach or default hereunder will be considered valid unless in
writing and signed by the Party giving such waiver and no such waiver will be
deemed a waiver of any subsequent breach or default of the same or similar
nature.

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
22.  
Further Assurances

 
Each Party agrees to execute, acknowledge and deliver such further documents and
instruments and do any other acts, from time to time, as may be reasonably
necessary, to effectuate the purposes of this Agreement.
 
23.  
Third Parties

 
None of the provisions of this Agreement will be enforceable by any person who
is not a party to this Agreement.
 
24.  
Notices

 
Any notice, declaration or other communication required or authorized to be
given by any Party under this Agreement to the other Party will be in writing in
the English language and will be personally delivered, sent by facsimile
transmission (with a copy by ordinary mail in either case) or dispatched by
courier addressed to the other Party at the address stated below or such other
address as will be specified by the Parties by notice in accordance with the
provisions of this Section 24.  Any notice will operate and be deemed to have
been served, if personally delivered, sent by fax or by courier on the next
following Business Day.
 
Teva’s and Company’s addresses for the purposes of this Agreement will be as
follows:
 
If to Teva:
 
Teva Pharmaceutical Industries Ltd.
Innovative Ventures
Attention: Dr. Aharon Schwartz
16 Basel Street, Petah Tiqva 49131, Israel
Telephone:                  972-3-9267277
Facsimile:                    972-3-9267581
 
With a copy (that will not constitute notice) to:
Teva Pharmaceutical Industries Ltd.
Attention: General Counsel, Legal Department
5 Basel Street, Petah Tiqva 49131, Israel
Telephone:                  972-3-926-7297
Facsimile:                    972-3-926-7429
 
If to Company:
 
Company:                    Cocrystal Discovery, Inc.
Attention:                    Chief Executive Officer
19805 North Creek Parkway
Bothell, WA 98011
Telephone:                    (206) 605-6911
Facsimile:                      (425) 398-7178
 
With a copy (that will not constitute notice) to:
Perkins Coie LLP
1201 3rd Avenue, Suite 4800
Seattle, WA 98101
Telephone:                 (206) 359-8660
Facsimile:                    (206) 359-9660

[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
25.  
Governing Law and Jurisdiction

 
This Agreement will be governed by and construed under the substantive laws of
the State of New York, U.S.A., without reference to any choice of law principles
thereof that would cause the application of the laws of a different
jurisdiction.  All actions, suits or proceedings arising out of or relating to
this Agreement will be heard and determined in any state or federal court having
jurisdiction of the Parties and the subject matter of the dispute, sitting in
the Southern District of New York, Borough of Manhattan if initiated by Company
and sitting in the Western District of Washington if initiated by Teva, and the
Parties hereby irrevocably submit to the exclusive jurisdiction of such courts
in any such action or proceeding and irrevocably waive any defense of an
inconvenient forum to the maintenance of any such action or proceeding.  Each
Party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by notice in
accordance with Section 24 (with evidence of delivery) to such Party at the
address in effect for notices to it under this Agreement and agrees that such
service will constitute good and sufficient service of process and notice
thereof.  Nothing contained herein will be deemed to limit in any way any right
to serve process in any manner permitted by law.  Prior to commencement of any
legal action, suit or proceeding arising out of or relating to this Agreement,
the Parties will first present their dispute to the Executive Officers of Teva
and Company for resolution.  If the Executive Officers are unable to resolve the
dispute within thirty (30) days through good faith negotiations, either Party
may then seek resolution of the dispute at law or equity in the forum set forth
above.
 
26.  
Force Majeure

 
 
26.1.
If either Party is prevented from fulfilling its obligations under this
Agreement by reason of any supervening event beyond its control (including but
not limited to war, national emergency, flood, earthquake, strike or lockout),
the Party unable to fulfill its obligations (the “Incapacitated Party”) will
immediately give notice of this incapacity and the period during which such
incapacity is expected to continue to the other Party and will do everything
reasonably within its power to resume full performance of its obligations as
soon as possible.

 
 
26.2.
Subject to compliance with the requirements of Section 26.1, the Incapacitated
Party will not be deemed to be in breach of its obligations under this Agreement
during the period of incapacity in the circumstances referred to in Section 26.1
and the other Party will continue to perform its obligations under this
Agreement save only in so far as they are dependent on the prior performance by
the Incapacitated Party of its obligations which it cannot perform during the
period of incapacity.

 
27.  
Interpretation

 
The Parties have had the opportunity to have this Agreement reviewed by an
attorney; therefore, neither this Agreement nor any provision hereof will be
construed against the drafter of this Agreement.
 
28.  
Counterparts

 
This Agreement may be executed in any number of counterparts (including
counterparts transmitted by fax or by portable document format), each of which
will be deemed to be an original, but all of which taken together will be deemed
to constitute one and the same instrument.
 
[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
-  -


 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by its
duly authorized representatives:


TEVA PHARMACEUTICAL INDUSTRIES LIMITED
COCRYSTAL DISCOVERY, INC.
 
 signature:  _______________________
 name:  __________________________
 designation:  _____________________
 
 signature:  _______________________
 name:  __________________________
 designation:  _____________________
 
 signature:  _______________________
 name:  __________________________
 designation:  _____________________
     



 



[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.


-  -


 
 

--------------------------------------------------------------------------------

 



 
Annex 1
 
Company IP
With Respect to the First Target


Country
Appln No.
Appln Date
Title
Publn No.
Publn Date
Patent No.
Patent Date
Status
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]


[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.
 
- A1- -


 
 

--------------------------------------------------------------------------------

 



 
Annex 2
 
Joint Research Committee Members
 


 
Company Members:
 
Sam Lee, Ph.D.
 
Roger Kornberg, Ph.D.
 
Teva Members:
 
Jonathan Schapiro
 
[_____________]
 



[*] Designates portions of this document that have been omitted pursuant to a
request for Confidential Treatment filed separately with the Commission.


- A2- -


 
 

--------------------------------------------------------------------------------

 



 
Annex 3
 
[*]